DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-15 and 18 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Shi [US 2016/0329937].
As claim 1, Shi discloses a base station device [Fig 3], comprising: a processor [Fig 3, Ref 305]; and a memory [Fig 3, Ref 310] that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: configuring a first restriction bit map [Fig 4B, CBSR of C1] associated with a radio resource control parameter for a user equipment, in a first bandwidth part of a component carrier bandwidth frequency comprising a group of bandwidth parts, wherein the first bandwidth part is a primary bandwidth part, and other bandwidth parts of the group of bandwidth parts are secondary bandwidth parts; [Fig 4B discloses a radio node Ref 405 for configuring first restriction bit map associated a primary carrier “first bandwidth part” of a component carrier bandwidth frequency “C1 + C2 + C3 + C4 + C5 are aggregated carrier bandwidth frequency 100 MHz” and other bandwidth parts of the group of bandwidth part are secondary bandwidth part such as second, third and fourth; Fig 6, Ref S605 discloses a base station configures a CSR associated with control parameter of UE for first bandwidth part of component carrier bandwidth frequency such as primary carrier, Par. 0014-0017, 0047, 0058, 0059, 0072]; determining that a secondary bandwidth part of the secondary bandwidth parts of the component carrier bandwidth frequency comprises a second restriction bit map that matches the first restriction bit map [Fig 6, Ref S610 discloses base station determines the second restriction bit map of C2 of the second part bandwidth is the same as the first restriction bit map of C1, Par. 0064]; encoding an indicator in the secondary bandwidth part indicating to the user parts [Fig 6 discloses base station encodes an indicator to notify the UE to use the CSR of the first part bandwidth C1  on the second part bandwidth C2 etc.., Par. 0047, 0064 discloses the base station provides an indicator for each secondary bandwidth parts such as C2, C3 and C4 has a same bitmap as C1, Table 5].
As claim 2, Shi discloses the indicator indicates that each secondary bandwidth part of uses the first restriction bit map [Par. 0012-0013, 0064, 0077-0094, Table 5, bitmap for confirmation bit for each of secondary  bandwidth partsC2 .. C4 to use restriction bitmap as primary carrier C1].
As claim 3, Shi discloses the indicator indicates that each secondary bandwidth part of a subset of the secondary bandwidth parts uses the first restriction bit map [Par. 0012-0013, 0064, 0077-0094, Table 5, bitmap for confirmation bit for each of secondary  bandwidth partsC2 .. C4 to use restriction bitmap as primary carrier C1].  
As claim 4, Shi discloses the first restriction bit map is a codebook subset restriction bit map [Fig 4B, Ref CBSR].
As claim 12, Shi discloses a method, comprising: creating, by a transceiver device comprising a processor, a first restriction bit maps [Fig 4B, CBSR of C1] in a first bandwidth part of a carrier bandwidth frequency comprising a group of bandwidth parts, wherein the first bandwidth part is a primary bandwidth part, and other bandwidth parts of the group of bandwidth parts are secondary bandwidth parts, other than the first  [Fig 4B discloses a radio node Ref 405 for configuring first restriction bit map associated a primary carrier C1 “first bandwidth part” of a component carrier bandwidth frequency “C1 + C2 + C3 + C4 + C5 are aggregated carrier bandwidth frequency 100 MHz” and other bandwidth parts of the group of bandwidth part are secondary bandwidth part such as second, third and fourth etc C2 + C3 + C4 + C5; Fig 6, Ref S605 discloses a base station configures a CSR associated with control parameter of UE for first bandwidth part of component carrier bandwidth frequency such as primary carrier, Par. 0014-0017, 0047, 0058, 0059, 0072]; determining, by a transceiver device, that a secondary bandwidth part of the secondary bandwidth parts of the carrier bandwidth frequency comprises a second restriction bit map that matches the first restriction bit map [Fig 4B discloses a radio node Ref 405 for configuring a group of first restriction bit maps associated with resource in a first bandwidth part “ “C1” of a component carrier bandwidth frequency “C1 + C2 + C3 + C4 + C5 are aggregated carrier bandwidth frequency 100 MHz”; Fig 6, Ref S605 discloses a base station configures a CSR associated with control parameter of UE for first bandwidth part of component carrier bandwidth frequency, Par. 0014-0017, 0021, 0058, 0059, 0072, 0076-0090 and Fig 6, Ref S610 discloses base station determines the second restriction bit map of C2 of the second part bandwidth is the same as the first restriction bit map of C1 wherein C1 is first part bandwidth “first frequency band” and C2…C5 is second part bandwidth]; and encoding, by the transceiver device, a confirmation bitmap in the second bandwidth part indicating to a receiver device to use the first restriction bit map for transmissions via the second [Fig 6 discloses base station encodes an indicator to notify the UE to use the CSR of the first part bandwidth C1  on the second part bandwidth C2 etc.., Par. 0047, 0064 discloses the base station provides an indicator for each secondary bandwidth parts such as C2, C3 and C4 has a same bitmap as C1, Table 5].
As claim 13, Shi discloses the confirmation bitmap indicates that each of the secondary bandwidth parts of is to use the first restriction bit map [Par. 0012-0013, 0064, 0077-0094, Table 5, bitmap for confirmation bit for each of secondary  bandwidth partsC2 .. C4 to use restriction bitmap as primary carrier C1].  
As claim 14, Shi discloses the confirmation bitmap indicates that the secondary  bandwidth part of a subset of bandwidth parts is to use the first restriction bit map [Par. 0012-0013, 0064, 0077-0094, Table 5, bitmap for confirmation bit for each of secondary  bandwidth partsC2 .. C4 to use restriction bitmap as primary carrier C1].
As claim 15, Shi discloses the first restriction bit map is a codebook subset restriction bit map [Fig 4B, Ref CBSR].
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Muruganathan [US 2019/0068256].
As claim 5, Shi discloses a rank indicator [Par. 0060, 0067] but failing to disclose what Muruganathan discloses the first restriction bit map is a rank restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].
Since, Shi suggests the use of rank indicator within precoding codebook subset and beam forming for system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising at least one of rank restriction bit map or beam restriction bit map within a group of restriction bit maps as disclosed by Muruganathan into the teaching of Shi by replacing one of restriction bit maps with rank.  The motivation would have been to provide a full-dimension MIMO.
As claim 6, Shi discloses a beam [Par. 0056] but failing to disclose what Muruganathan discloses the first restriction bit map is a beam restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].

As claim 7, Shi discloses the operations further comprise: encoding a group of indicators, comprising the indicator [Par. 0014 discloses a group of indicators] but failing to disclose what Muruganathan discloses the group of indicators correspond to respective types of restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising at least one of rank restriction bit map and beam restriction bit map within a group of restriction bit maps as disclosed by Muruganathan into the teaching of Shi.  The motivation would have been to provide a full-dimension MIMO.
As claim 16, Shi discloses a rank indicator [Par. 0060, 0067] but failing to disclose what Muruganathan discloses a first restriction bit map is a rank restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising rank restriction bit map as disclosed by Muruganathan 
As claim 17, Shi discloses a beam [Par. 0056] but failing to disclose what Muruganathan the first restriction bitmap is a beam restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].  
Since, Shi suggests the use of beam forming for system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising beam restriction bit map within a group of restriction bit maps as disclosed by Muruganathan into the teaching of Shi by replacing one of restriction bit maps with beam restriction bitmap.  The motivation would have been to provide a full-dimension MIMO.
As claim 19, Shi discloses encoding a group of confirmation bitmaps, each confirmation bitmap of the group of confirmation bitmap corresponding to bitmap [Par. 0012-0014 and 0077-0094] but failing to disclose what Muruganathan discloses  a different type of types of restriction bit maps [Par. 0079, 0083, 0090, 0114, 0115-0116].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for the type of restriction bitmaps as disclosed by Muruganathan into the teaching of Shi. The motivation would have been to provide a full-dimension MIMO.
As claim 20, Shi fails to disclose what Muruganathan discloses wherein the types of restriction bit maps are selected from a group of types, the group of types comprising [Par. 0079, 0083, 0090, 0114, 0115-0116].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for the type of restriction bitmaps as disclosed by Muruganathan into the teaching of Shi. The motivation would have been to provide a full-dimension MIMO.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414